Citation Nr: 9912315	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  96-27 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is competent for VA purposes.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1958 to 
July 1961, and from June 1964 to January 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that the veteran is not 
competent to handle disbursement of VA funds.

This appeal was previously addressed in an August 1998 BVA 
decision, which determined that the veteran was incompetent 
for VA purposes.  The veteran appealed that decision to the 
United States Court of Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In an Order dated December 1, 
1998, the Court vacated the Board's August 1998 decision, and 
remanded the claim back to the BVA for development consistent 
with the parties' Joint Motion for Remand to the BVA and to 
Stay Further Proceedings (Joint Motion).


REMAND

In a February 1996 rating decision, the RO proposed to find 
the veteran incompetent for VA purposes, and in a May 1996 
rating decision the RO implemented that proposal.  The 
present appeal involves the issue of whether or not the 
veteran is competent to receive direct payment of VA 
benefits.  The controlling regulation for that determination 
is found at 38 C.F.R. § 3.353 (1998), which provides that a 
mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).

The Joint Motion's primary reason for remanding this case 
concerns application of 38 C.F.R. § 3.353(b)(2).  According 
to that regulatory provision, when a veteran is rated 
incompetent, a Veterans Service Officer (VSO) will be 
notified, and the VSO will develop information as to the 
veteran's social, economic, and industrial adjustment, and 
appoint (or recommend appointment of) a fiduciary.  38 C.F.R. 
§ 3.353(b)(2).  If the VSO develops evidence indicating that 
the veteran may be capable of administering the funds payable 
without limitation, that evidence will be referred to the RO 
with a statement of the VSO's findings.  The RO will consider 
that evidence, along with all other evidence of record, to 
determine whether the finding of incompetency should remain 
in effect.

The Joint Motion indicated that although the BVA acknowledged 
the foregoing provision, there was no discussion as to 
whether the VSO was notified of the incompetency finding, or 
whether the VSO developed any information concerning the 
issue.  See Joint Motion, at 3, citing 38 C.F.R. § 3.353(2); 
Coleman v. Brown, 5 Vet. App. 371 (1993).  As such, the Joint 
Motion indicated that the appeal should be remanded to fully 
develop the provisions of 38 C.F.R. § 3.353.  Additionally, 
the veteran should be offered the opportunity to submit any 
additional evidence and argument regarding his claim.  See 
Holland v. Brown, 6 Vet. App. 443 (1994); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  

Furthermore, the Board notes that in January 1999 the veteran 
submitted additional evidence in support of his appeal.  The 
material has not yet been reviewed by the RO.  See 38 C.F.R. 
§ 20.1304(c).  Accordingly, this case is REMANDED to the RO 
for the following actions:

1.  The RO should notify a Veterans 
Service Officer (VSO) regarding the 
veteran's incompetency status, so the VSO 
can develop information as to the 
veteran's social, economic, and 
industrial adjustment, and appoint (or 
recommend appointment of) a fiduciary.

2.  After completion of the foregoing, 
the RO should consider any additional 
information provided by the VSO, as well 
as the additional evidence submitted by 
the veteran in January 1999, which has 
not yet been considered by the RO, and 
all other evidence of record.  The RO 
should readjudicate the claim as to 
whether the veteran is competent for VA 
purposes.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate time period in 
which to respond.  If the determination 
remains adverse to the veteran, the 
record should be returned to the Board 
for further appellate review.  

3.  The appellant is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

The purpose of this REMAND is to comply with an Order of the 
Court, obtain additional information and afford the veteran 
due process.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he 
receives further notification from the RO.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







